

TERMS AND CONDITIONS OF STOCK AWARD, employment and SEPARATION
These Terms and Conditions of Stock Award, Employment and Separation (the
“Agreement”) is entered into this 13th day of August, 2019 by and between
COMMERCIAL METALS COMPANY, a Delaware corporation (the “Employer” or the
“Company”) and PAUL J. LAWRENCE (the “Executive”). The Employer and Executive
are collectively referred to as the “Parties,” and individually as a “Party.”
R E C I T A L S:
WHEREAS, as a condition to eligibility for receiving stock awards, to set terms
of their continuing employment relationship, and to protect the good will and
confidential business information of the Company, the Executive and the Company
desire to enter into this Agreement on the terms stated herein.
WHEREAS, Executive desires to be employed by Employer in this position pursuant
to all of the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:
1.PURPOSE. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer as Vice President and Chief
Financial Officer effective as of September 1, 2019. This Agreement may only be
amended by a writing signed by both Parties.
2.DEFINITIONS. For the purposes of this Agreement, the following words and terms
shall have the following meanings:
a.“AFFILIATE” or “AFFILIATES” shall mean any corporation, partnership, joint
venture, association, unincorporated organization or any other legal entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Employer.
b.“CAUSE” shall mean (i) Executive’s commission of theft, embezzlement, fraud,
financial impropriety, any other act of dishonesty relating to his employment
with the Company, or any willful violation of Company policies (including the
Company’s ethics policies) or lawful directives of the Company, or any law,
rules, or regulations applicable to the Company, including, but not limited to,
those established by the Securities and Exchange Commission, or any
self-regulatory organization having jurisdiction or authority over Executive or
the Company or any willful failure by Executive to inform the Company of any
violation of any law, rule or regulation by the Company or one of its direct or
indirect subsidiaries, provided, however, that Cause shall not include any act
or omission of Executive that the Executive reasonably believes is not a
violation of any such policies, directives, law, rules or regulations based on
the advice of legal counsel for the Company; (ii) Executive’s willful commission
of acts that would support the finding of a felony or any lesser crime having as
its predicate element fraud, dishonesty, misappropriation, or moral turpitude;
(iii) Executive’s failure to perform his duties and obligations under this
Agreement (other than during any period of disability) which



--------------------------------------------------------------------------------



failure to perform is not remedied within thirty (30) days after written notice
thereof to the Executive by the Chief Executive Officer of the Company; or (iv)
Executive’s commission of an act or acts in the performance of his duties under
this Agreement amounting to gross negligence or willful misconduct, including,
but not limited to, any breach of Section 8 of this Agreement.
c.CONFIDENTIAL INFORMATION. During the course of his employment, Executive will
receive Confidential Information of the Company. Confidential Information means
information (1) disclosed to or known by Executive as a consequence of or
through his employment with Employer or Affiliate; and (2) which relates to any
aspect of Employer’s or Affiliate’s business, research, or development.
“Confidential Information” includes, but is not limited to, Employer’s and
Affiliate’s trade secrets, proprietary information, business plans, marketing
plans, financial information, employee performance, compensation and benefit
information, cost and pricing information, identity and information pertaining
to customers, suppliers and vendors, and their purchasing history with Employer,
any business or technical information, design, process, procedure, formula,
improvement, or any portion or phase thereof, that is owned by or has, at the
time of termination, been used by the Employer, any information related to the
development of products and production processes, any information concerning
proposed new products and production processes, any information concerning
marketing processes, market feasibility studies, cost data, profit plans,
capital plans and proposed or existing marketing techniques or plans, financial
information, including, without limitation, information set forth in internal
records, files and ledgers, or incorporated in profit and loss statements,
fiscal reports, business plans or other financial or business reports, and
information provided to Employer or Affiliate by a third party under
restrictions against disclosure or use by Employer or others.
d.“CONFLICT OF INTEREST” means any situation in which the Executive has two or
more duties or interests that are mutually incompatible and may tend to conflict
with the proper and impartial discharge of the Executive’s duties,
responsibilities or obligations to Employer, including but not limited to those
described in Employer’s Code of Conduct (the “Code”) that Executive has either
not disclosed to Employer or has disclosed and not been granted a waiver by the
Audit Committee of the Board of Directors of Employer under the provisions of
such Code.
e.“GOOD REASON” shall mean the occurrence, without Executive’s written consent,
of a breach of any material provision of this Agreement by Employer.
Executive shall give Employer written notice within the guidelines of Section
409A of the Internal Revenue Code of 1986, as amended (the “IRC”) of an intent
to terminate this Agreement for “Good Reason” as defined in this Agreement, and
(except as set forth above) provide Employer with thirty (30) business days
after receipt of such written notice from Executive to remedy the alleged Good
Reason.
3.DURATION. This Agreement shall, unless terminated as hereinafter provided,
continue through August 31, 2020. Unless Executive or Employer gives written
notice of his or its intent not to renew this Agreement no later than thirty
(30) days prior to its expiration, this Agreement shall automatically continue
in effect for successive additional one (1) year terms subject to all other
terms and conditions contained herein.
    2

--------------------------------------------------------------------------------



4.DUTIES AND RESPONSIBILITIES. Effective September 1, 2019, Executive shall
diligently render his services to Employer as Vice President and Chief Financial
Officer in accordance with Employer’s directives, and shall use his best efforts
and good faith in accomplishing such directives. Executive shall report to the
Chairman of the Board of Directors of the Company, Chief Executive Officer and
President of the Company as approved from time to time by the Board of Directors
of the Company. Executive agrees to devote his full-time efforts, abilities, and
attention (defined to mean not normally less than forty (40) hours/week) to the
business of Employer, and shall not engage in any activities which will
interfere with such efforts.
5.COMPENSATION AND BENEFITS. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:
a.SALARY. Effective September 1, 2019, Executive shall receive an annual base
salary of not less than $550,000.00 during the term of this Agreement. This
salary may be increased at the sole discretion of Employer, and may not be
decreased without Executive’s written consent. Notwithstanding the foregoing,
the Executive may voluntarily decrease his salary at any time.
b.BONUS. Executive shall be eligible to receive a bonus (the “Bonus”) for each
fiscal year of Employer ending August 31 during the term of this Agreement
pursuant to Employer’s 2013 Cash Incentive Plan, as amended from time to time,
Employer’s discretionary incentive plan, and any other short or long-term
incentive plans as may be applicable to executives of similar level in the
Company. The amount of any annual or long-term bonus shall be determined by, and
in the sole discretion of, Employer’s Board of Directors. The Bonus, if any,
shall be paid in a lump sum, as soon as practicable following the end of the
Employer’s fiscal year to which the Bonus relates, but in no event later than
November 30 following the end of such fiscal year.
c.PAYMENT AND REIMBURSEMENT OF EXPENSES. Employer shall pay or reimburse the
Executive for all reasonable travel and other expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the policies
and procedures of Employer.
d.INSURANCE, FRINGE BENEFITS AND PERQUISITES. Executive shall be entitled to
participate in or receive insurance and any other benefits under any plan or
arrangement generally made available to the employees or executive officers of
Employer, including short and long-term plans for grants of equity, short and
long-term bonus and incentive plans, health and welfare benefit plans, life
insurance coverage, disability insurance, and hospital, surgical, medical, and
dental benefits for Executive and his qualified dependents, (to the extent
Executive elects to participate in such coverage where optional), and fringe
benefit plans or arrangements, all subject to and on a basis consistent with the
terms, conditions, and overall administration by Employer of such plans and
arrangements.
e.VACATION. In accordance with the policies of Employer, Executive shall be
entitled to the number of paid vacation days in each employment year determined
by Employer from time to time for its employees generally, but not fewer than
twenty (20) business days in any employment year (prorated based on start date
of employment in any year in which
    3

--------------------------------------------------------------------------------



Executive is employed hereunder for less than the entire year in accordance with
the number of days in such year during which Executive is so employed).
f.EXECUTIVE EMPLOYEE CONTINUITY AGREEMENT. Executive and Employer are party to a
separate agreement known as The Executive Employee Continuity Agreement (the
“EECA”). The EECA remains in effect and is not superseded by this Agreement.
Except as to restrictive covenants, to the extent that there are conflicts
between this Agreement and the EECA, terms of the EECA shall control. As to
restrictive covenants, terms of this Agreement shall control over any conflict
in terms.
6.TERMINATION. Executive’s employment with Employer is “at-will”, meaning that
either Party may terminate this Agreement and the employment relationship at any
time, with or without Cause, or Good Reason. Any termination of Executive’s
employment pursuant to this Agreement will also serve as termination of any and
all offices, positions and directorships held by Executive with the Company and
any of its subsidiaries and affiliates. Executive’s employment will terminate
upon his death, or if he is unable to perform the functions of his position with
reasonable accommodation for four (4) consecutive months, or for a total of six
(6) months during any twelve (12) month period. Employer may terminate
Executive’s employment at any time without notice for Cause (in accordance with
the provisions of Section 2(b) herein), or, following fourteen (14) days written
notice to Executive, without Cause.
a.Executive may terminate his employment upon ninety (90) days written notice to
Employer. In the event Executive terminates his employment in this manner, he
shall remain in Employer’s employ subject to all terms and conditions of this
Agreement for the entire ninety (90) day period, performing such duties to which
Executive may be directed by the Company.
b.Executive may terminate this Agreement for Good Reason in accordance with the
provisions of Section 2(e) herein.
7.SEVERANCE. Except in the event of a Qualified Termination within twenty-four
(24) months following a Change in Control, as both are defined in the Executive
Employment Continuity Agreement, and which are governed exclusively by the EECA,
Executive shall be entitled to the following compensation, in addition to any
accrued but unpaid salary, in the event that this Agreement and his employment
are terminated under the following conditions, which are the exclusive
compensation and remedies for termination of this Agreement and the employment
relationship:
a.TERMINATION RESULTING FROM DEATH OR DISABILITY. Subject to the provisions of
Section 7(d) below, in the event Executive’s employment is terminated as a
result of his death or disability, Executive or his estate shall be entitled to
(i) such life insurance or disability benefits as Executive may be entitled to
pursuant to any life or disability insurance then maintained by the Employer for
the benefit of its employees and executive officers and; (ii) a pro-rata share
of the Bonus in an amount as determined by Employer’s Board of Directors in
their sole discretion, payable no later than November 30 following the end of
Employer’s fiscal year during which such termination occurs; (iii) pursuant to
the terms and conditions of the Employer’s 2013 Cash Incentive Plan, as amended
from time
    4

--------------------------------------------------------------------------------



to time, payment, at such time as all other participants in that plan receive
payment, of any cash incentive attributable to periods during which Executive
was employed; (iv) to the extent permitted by the terms and conditions of
Employer’s 2013 Long-Term Equity Incentive Plan, as amended from time to time,
or other applicable equity incentive plan(s) and to the extent authorized by the
terms of each of Executive’s outstanding award or grant agreements entered into
pursuant to such plan(s), immediate vesting of all stock appreciation rights,
restricted stock, and/or stock options previously awarded Executive; and (v) to
the extent permitted by the terms and conditions of the CMC Retirement Plan, as
amended from time to time, and 2005 Benefit Restoration Plan, as amended from
time to time, maintained by the Employer, crediting of any Employer contribution
to the Executive’s account attributable to the plan year during which
termination occurs and accelerated full vesting of any previously unvested
Employer contributions to the Executive’s account in such plans. Except as
otherwise provided by this Section 7(a) or Section 7(d) below, any amount
payable pursuant to this Section 7(a) shall be paid on the 60th day following
Executive’s termination due to Executive’s death or disability.
b.TERMINATION WITHOUT CAUSE BY EMPLOYER, NON-RENEWAL BY EMPLOYER, OR FOR GOOD
REASON BY EXECUTIVE. Except in the event of a Constructive Termination related
to a Change of Control (as both terms are defined in the Executive Employment
Continuity Agreement between the parties), in the event Executive’s employment
is terminated without Cause by the Employer, or for Good Reason by the
Executive, or the Employer elects not to renew the Agreement pursuant to Section
3 either at the end of the initial term or any successive one-year extension,
subject to Executive’s execution of a general release agreement in favor of
Employer releasing all pending or potential claims, Executive shall be entitled
to: (i) an amount equal to two times the Executive’s then-current annual base
salary and (ii) the benefits described above in Section 7(a)(v). If Executive
elects not to renew this Agreement, except for Good Reason, then he shall be
entitled only to any accrued but unpaid salary through the date of such
termination. Except as otherwise provided by Section 7(d) below, any amount
payable pursuant to this Section 7(b) shall be paid on the 60th day following
Executive’s termination.
c.TERMINATION FOR CAUSE. In the event Executive’s employment is terminated for
Cause by Employer or without Good Reason by Executive, the Executive shall only
be entitled to accrued but unpaid salary through the date of his termination and
will not be entitled to any additional compensation or benefits except as
expressly required by applicable law concerning compensation and benefits upon
termination of employment.
d.DELAY OF SEVERANCE PAYMENTS. To the extent that any post-termination payments
to which Executive becomes entitled under this Agreement constitute deferred
compensation subject to Section 409A of the Internal Revenue Code (IRC), and
Executive is deemed at the time of such termination to be a “specified employee”
under said Section 409A, then such payment will not be made or commence until
the earliest of (i) the expiration of the six months period measured from the
date of Executive’s “separation from service” and (ii) the date of Executive’s
death following such “separation from service”. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or installments) in the absence of
this Section 7(d) will be paid to Executive or Executive’s beneficiary in one
lump sum.
    5

--------------------------------------------------------------------------------



8.NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. Employer and Executive
acknowledge and agree that while Executive is employed pursuant to this
Agreement, he will be provided access to Confidential Information of Employer
and its Affiliates, will be provided with specialized training on how to perform
his duties, and will be provided contact with Employer’s and Affiliates’
customers and potential customers throughout the world. Executive further
recognizes and agrees that (a) Employer and its Affiliates have devoted a
considerable amount of time, effort, and expense to develop its Confidential
Information, training, and business goodwill, all of which are valuable assets
to the Employer; (b) that Executive will have broad responsibilities regarding
the management and operation of Employer’s and Affiliates’ world-wide
operations, as well as its marketing and finances, its existing and future
business plans, customers and technology; and (c) disclosure or use of
Employer’s or Affiliates’ Confidential Information and additional information
described herein to which Executive will have access, would cause irreparable
harm to the Employer. Therefore, in consideration of all of the foregoing,
Employer and Executive agree as follows:
a.NON-COMPETITION DURING AND AFTER EMPLOYMENT. As stated in Section 2(c) herein,
Executive will receive Confidential Information by virtue of his employment in
an executive capacity with the Company. Accordingly, Executive agrees that
during his employment for the Company and for a period of eighteen (18) months
after termination of his employment for any reason, he will not compete with
Employer or Affiliates in any location in the world in which Employer or
Affiliates have operations as of the date of Executive’s termination, by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that Employer or any of its
Affiliates provided during Executive’s employment or planned to provide during
Executive’s employment and of which Executive had knowledge, responsibility or
authority, and that he will not work for, assist, or become affiliated or
connected with, as an owner, partner, consultant, or in any other capacity,
either directly or indirectly, any individual or business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Employer or Affiliates during Executive’s
employment, or that were planned to be provided during Executive’s employment
and of which Executive had knowledge, responsibility or authority. Additionally,
during this period, Executive will not accept employment with or provide
services in any capacity to any individual, business entity, investor, or
investment fund that is actively involved in or assessing an acquisition of a
controlling interest in the Company or purchase of substantially all assets of
the Company. The restrictive covenants set forth in this Agreement are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Company.
b.CONFLICTS OF INTEREST. Executive agrees that for the duration of Executive’s
employment, he will not engage, either directly or indirectly, in any Conflict
of Interest, and that Executive will promptly inform the General Counsel as to
each offer received by Executive to engage in any such activity. Executive
further agrees to disclose to Employer any other facts of which Executive
becomes aware which might involve or give rise to a Conflict of Interest or
potential Conflict of Interest.
    6

--------------------------------------------------------------------------------



c.NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES. Executive further agrees that for
a period of two (2) years after the termination of his employment for any reason
he will not either directly or indirectly, on his own behalf or on behalf of
others (i) solicit or accept any business from any customer or supplier or
prospective customer or supplier with whom Executive personally dealt or
solicited or had contact with at any time during Executive’s employment, (ii),
solicit, recruit or otherwise attempt to hire, or personally cause to hire any
of the then current employees or consultants of Employer or any of its
Affiliates, or who were former employees or consultants of Employer or any of
its Affiliates during the preceding twelve months, to work or perform services
for Executive or for any other entity, firm, corporation, or individual; or
(iii) solicit or attempt to influence any of Employer’s or any of its
Affiliates’ then current customers or clients to purchase any products or
services substantially similar to the products or services provided by Employer
or Affiliates during Executive’s employment (or that were planned to be provided
during Executive’s employment) from any business that offers or performs
services or products substantially similar to the services or products provided
by Employer or Affiliates.
d.NON-DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION.
(i)Executive further agrees that during the term of his employment and
thereafter he will not, except as Employer may otherwise consent or direct in
writing, reveal or disclose, sell, use, lecture upon, publish, or otherwise
disclose to any third party any Confidential Information or proprietary
information of Employer or Affiliates, or authorize anyone else to do these
things at any time either during or subsequent to his employment with Employer.
If Executive becomes legally compelled by deposition, subpoena or other court or
governmental action to disclose any Confidential Information, then the Executive
shall give Employer prompt notice to that effect, and will cooperate with
Employer if Employer seeks to obtain a protective order concerning the
Confidential Information. Executive will disclose only such Confidential
Information as his counsel shall advise is legally required.
(ii)Executive agrees to deliver to Employer, at any time Employer may request,
all documents, memoranda, notes, plans, records, reports, and other
documentation, models, components, devices, or computer software, whether
embodied in electronic format on a computer hard drive, disk or in other form
(and all copies of all of the foregoing), relating to the businesses, operations
or affairs of Employer or any Affiliates and any other Confidential Information
that Executive may then possess or have under his control.
(iii)This section shall continue in full force and effect after termination of
Executive’s employment and after the termination of this Agreement for any
reason, including expiration of this Agreement. Executive’s obligations under
this section of this Agreement with respect to any specific Confidential
Information and proprietary information shall cease when that specific portion
of Confidential Information and proprietary information becomes publicly known,
in its entirety and without combining portions of such information obtained
separately and without breach by Executive of his obligations under this
Agreement. It is understood that such Confidential Information and proprietary
information of Employer and Affiliates includes matters that Executive conceives
or develops during his employment, as well as matters Executive learns from
other employees of Employer or Affiliates.
    7

--------------------------------------------------------------------------------



e.Survival of Restrictive Covenants. All restrictive covenants herein shall
survive termination of this Agreement and Executive’s employment, regardless of
reason, including expiration of the Agreement by passage of time and
non-renewal.
9.REMEDIES. Executive acknowledges that the restrictions contained in Section 8,
in view of the nature of the Employer and its Affiliates’ global business and
Executive’s global position with the Employer, are reasonable and necessary to
protect the Employer and Affiliates’ legitimate business interests, including
its Confidential Information, training and business goodwill, and that any
violation of this Agreement would result in irreparable injury to the Employer.
In the event of a breach by the Executive of any provision of Section 8, the
Employer shall be entitled, in addition to any other remedies that may be
available, to a temporary restraining order and injunctive relief restraining
the Executive from the commission of any breach without the necessity of proving
irreparable harm or posting of a bond, and to recover the Employer’s attorneys’
fees, costs and expenses related to the breach and any such action to enforce
the provisions of Section 8. The existence of any claim or cause of action by
Executive against the Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
the restrictive covenants contained in Section 8.
10.REFORMATION. The Executive and the Employer agree that all of the covenants
contained in Section 8 shall survive the termination of Executive’s employment
and/or termination or expiration of this Agreement, and agree further that in
the event any of the covenants contained in Section 8 shall be held by any court
to be effective in any particular area or jurisdiction only if said covenant is
modified to limit in its duration or scope, then the court shall have such
authority to so reform the covenant and the Parties shall consider such
covenant(s) and/or other provisions of Section 8 to be amended and modified with
respect to that particular area or jurisdiction so as to comply with the order
of any such court and, as to all other jurisdictions, the covenants contained
herein shall remain in full force and effect as originally written. Should any
court hold that these covenants are void or otherwise unenforceable in any
particular area or jurisdiction, then the Employer may consider such covenant(s)
and/or provisions of Section 8 to be amended and modified so as to eliminate
therefrom the particular area or jurisdiction as to which such covenants are so
held void or otherwise unenforceable and, as to all other areas and
jurisdictions covered hereunder, the covenants contained herein shall remain in
full force and effect as originally written.
11.TOLLING. If the Executive violates any of the restrictions contained in this
agreement, the restrictive period will be continued and enlarged for such length
of time as the Employee is in violation of the restrictive covenant.
12.NOTICE TO FUTURE EMPLOYERS. If Executive, in the future, seeks or is offered
employment, or any other position or capacity with another company or entity,
the Executive agrees to inform each new employer or entity, before accepting
employment, of the existence of the restrictions in Section 8. Further, before
taking any employment position with any company or entity during the 18-month
period described in Section 8, the Executive agrees to give prior written notice
to the Employer, including the name of such company or entity and
    8

--------------------------------------------------------------------------------



confirming in that notice that he has provided a copy of Section 8 to such new
employer or entity.
13.INVENTIONS.
a.Executive acknowledges that during this Agreement, Executive may be involved
in (1) the conception or making of improvements, discoveries, or inventions
(whether or not patentable and whether or not reduced to practice), (2) the
production of original works of authorship (whether or not registrable under
copyright or similar statutes) or (3) the development of trade secrets relating
to Employer’s or any of its Affiliates’ business. Executive acknowledges that
all original works of authorship which are made by Executive (solely or jointly
with others) within the scope of his or her employment, and which are
protectable by copyright, are “works made for hire,” pursuant to the United
States Copyright Act (17 U.S.C., Section 101) and are consequently owned by the
Employer or any of its Affiliates. Executive further acknowledges that all
improvements, discoveries, inventions, trade secrets or other form of
intellectual property is the exclusive property of Employer or any of its
Affiliates.
b.Executive hereby waives any rights he/she may have in or to such intellectual
property, and Executive hereby assigns to Employer or any of its Affiliates all
right, title and interest in and to such intellectual property. At Employer’s or
any of its Affiliates’ request and at no expense to Executive, Executive shall
execute and deliver all such papers, including any assignment documents, and
shall provide such cooperation as may be necessary or desirable, or as Employer
or any of its Affiliates may reasonably request, to enable Employer or any of
its Affiliates to secure and exercise its rights to such intellectual property.
14.RETURN OF PROPERTY. All lists, records, designs, patents, plans, manuals,
memoranda and other property delivered to the Executive by or on behalf of
Employer or any of its Affiliates or by any of their clients or customers, and
all records and emails compiled by the Executive that pertain to the business of
the Employer or any of its Affiliates (whether or not confidential) shall be and
remain the property of the Employer and be subject at all times to its
discretion and control. Likewise, all correspondence and emails with clients,
customers or representatives, reports, research, records, charts, advertising
materials, and any data collected by the Executive, or by or on behalf of the
Employer or any of its Affiliates or its representatives (whether or not
confidential) shall be delivered promptly to the Employer without request by it
upon termination of Executive’s employment.
15.ASSIGNMENT. This Agreement may be assigned by Employer, but cannot be
assigned by Executive.
16.BINDING AGREEMENT. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
17.EXECUTIVE’S REPRESENTATIONS. Executive represents that his acceptance of
employment with Employer (a) will not result in a breach of any of Executive’s
obligations and agreements with any current or former employer, partnership or
other person and (b) would not otherwise result in any liability to Employer or
any of its Affiliates. In addition, Executive represents to Employer that he is
not a party or subject to (i) any restrictive covenants,
    9

--------------------------------------------------------------------------------



including without limitation, relating to competition, solicitation or
confidentiality (other than general obligations to maintain confidentiality)
that precludes or would materially interfere with his employment with Employer
as contemplated by, and as of the date of, this Agreement, and/or (ii) any
agreement with any other employer, partnership or other person that in any way
materially compromises, limits or restricts Executive’s ability to perform his
duties for Employer as contemplated by, and as of the date of, this Agreement.
18.NOTICES. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, addressed as follows:

Executive:Employer:
__________________
__________________
__________________
Commercial Metals Company Attention: General Counsel
6565 North MacArthur Blvd.,
Suite 800
Irving, Texas 75039
Fax: 214-689-4326

19.WAIVER. No waiver by either Party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach hereof, shall be
deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
20.SEVERABILITY. Subject to the provisions of Section 10 herein, if any
provision of this Agreement is determined to be void, invalid, unenforceable, or
against public policy, such provisions shall be deemed severable from the
Agreement, and the remaining provisions of the Agreement will remain unaffected
and in full force and effect. Furthermore, any breach by Employer of any
provision of this Agreement shall not excuse Executive’s compliance with the
requirements of Section 10.
21.ENTIRE AGREEMENT AND UNDERSTANDING. The terms and provisions contained herein
shall constitute the entire agreement between the Parties with respect to
Executive’s employment with Employer during the time period covered by this
Agreement. The Parties represent and warrant that they have read and understood
each and every provision of this Agreement, and that they are free to obtain
advice from legal counsel of choice, if necessary and desired, in order to
interpret any and all provisions of this Agreement, and that both Parties have
voluntarily entered into this Agreement.
22.EFFECTIVE DATE. It is understood that this Agreement shall be effective as of
August 13, 2019 and that the terms of this Agreement shall remain in full force
and effect both during Executive’s employment and where applicable thereafter.
23.GOVERNING LAW; RESOLUTION OF DISPUTES; WAIVER OF JURY TRIAL. This Agreement
shall, at the choice of the Employer, be construed according to the laws of the
State of Texas. All disputes relating to the interpretation and enforcement of
the provisions of this Agreement shall, be resolved and determined exclusively
by the federal or state courts in Dallas County, Texas. EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, AND EXECUTIVE’S
EMPLOYMENT AND COMPENSATION, OR TERMINATION THEREFROM.
[Signature Page to Follow]
    10

--------------------------------------------------------------------------------





    11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

EXECUTIVEEMPLOYERCOMMERCIAL METALS COMPANY
/s/ Paul J. Lawrence
Paul J. Lawrence
By:    /s/ Barbara R. Smith
    Barbara R. Smith
    Chairman, Chief Executive Officer and President





    12